Citation Nr: 1621633	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  10-44 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include residuals of pneumonia and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to November 1966.   

This matter initially came before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In that decision, the RO denied entitlement to service connection for residuals of pneumonia.

In July 2014, the Board remanded this matter for further development.

As noted in the July 2014 remand, the RO denied claims of service connection for residuals of pneumonia by way of rating decisions dated in February 1967 and March 1984.  The Veteran's most recent claim of service connection for a respiratory disorder was received in March 2010.  As he is currently diagnosed with COPD in addition to the previously denied residuals of pneumonia, the Board has construed the current appeal as a new claim rather than a petition to reopen the previous claim of service connection for residuals of pneumonia.  See Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008) (claims that were based upon distinctly diagnosed diseases or injuries should be considered distinct claims for the purposes of 38 U.S.C.A. § 7104(b)); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Further, as the record reflects diagnoses for various respiratory disorders, the issue on appeal has been characterized as entitlement to service connection for a respiratory disorder, to include residuals of pneumonia and COPD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).   


	FINDING OF FACT	

The Veteran's current respiratory disorder did not have its onset in service and is not otherwise related to active duty.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in April 2010, the RO notified the Veteran of the evidence needed to substantiate his claim of service connection for a respiratory disorder.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's Veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the April 2010 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records and all of the identified relevant post-service VA treatment records and private medical records.  In addition, he was afforded a VA examination for his claimed respiratory disorder and opinions were obtained as to the etiology of the disability.  

In its July 2014 remand, the Board instructed the AOJ to, among other things: obtain pertinent outstanding records of VA treatment, to include records dated since December 2010, records from the VA outpatient clinic in Rochester, Minnesota (VAOPC Rochester) dated from November 2001 through January 2002, and records from the VA Medical Center in Minneapolis, Minnesota (VAMC Minneapolis); afford the Veteran an opportunity to submit any additional information, to include records from the Austin Medical Center; notify the Veteran that he may submit lay statements from himself and others pertaining to the claimed respiratory disorder; and obtain an opinion from the examiner who conducted a December 2010 VA examination as to the etiology of the claimed respiratory disorder.

As explained above, all relevant VA treatment records have been obtained and associated with the file (including records from the Minneapolis VA Health Care System (which encompasses both VAMC Minneapolis and VAOPC Rochester) dated from November 2001 through January 2002 and since December 2010).  Also, an opinion as to the etiology of the claimed respiratory disorder was obtained in September 2014.

Moreover, the AOJ sent a letter to the Veteran in September 2014 and asked him to submit any pertinent lay statements and to complete the appropriate release form so as to allow VA to obtain any additional treatment records from Austin Medical Center and any other identified private treatment provider.  Copies of the release form (VA Form 21-4142) were included with the letter.  The Veteran did not specifically respond to the September 2014 letter and did not submit any signed and completed authorization form so as to allow VA to obtain any additional treatment records from Austin Medical Center or any other private treatment provider.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  As the Veteran did not complete the appropriate release form to allow VA to obtain any outstanding private treatment records from Austin Medical Center or any other private treatment provider, VA has no further duty to attempt to obtain any additional treatment records. 

Therefore, the AOJ substantially complied with all of the Board's July 2014 remand instructions.  VA has no further duty to attempt to obtain any additional records, conduct additional examinations, or obtain additional opinions with respect to the claim of service connection for a respiratory disorder.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, a December 2010 VA examination report includes diagnoses of obstructive lung disease and residuals of pneumonia.  Thus, a current respiratory disorder has been demonstrated.

Service treatment records reflect that the Veteran was treated for a productive cough, blood streaked sputum, and rales in December 1964 and January 1965 and was diagnosed as having right base pneumonia and an upper respiratory infection.  A chest x-ray conducted in December 1964 revealed a right base pneumonia and a repeat x-ray conducted in January 1965 revealed some slight residual fibrosis.  His condition improved with antibiotic use, the right base pneumonia had almost completely cleared at the time of the January 1965 chest x-ray, and he returned to duty.  The Veteran experienced chills, headaches, and chest pain in April 1965, an examination revealed rales over the right lung base, and a diagnosis of pneumonia was noted in his treatment record.  An August 1965 treatment record includes a diagnosis of an upper respiratory infection, but the Veteran's lungs were clear at that time.  In February 1966, he was evaluated for chest pain, severe coughing, and a fever.  A chest x-ray was normal and diagnoses of, among other things, rule out pneumonia and bronchitis were provided.  Also, an examination conducted in May 1966 revealed dry rales on the left lung base, but a chest x-ray was normal.

The Veteran has not reported, and the evidence does not otherwise indicate, that he has experienced a continuity of respiratory symptomatology in the years since service.  Rather, the evidence indicates that the Veteran's current respiratory disorder did not manifest until at least several years after service.  The earliest post-service clinical evidence of a respiratory disorder is reflected in a "Certificate of Professional Care" signed by a physician which indicates that the Veteran was treated for bronchopneumonia in September and November 1970.  There is no clinical or lay evidence of any earlier respiratory problems following service.  The Board acknowledges that the Veteran submitted a claim of service connection for residuals of pneumonia in December 1966 (see a December 1966 "Veteran's Application for Compensation or Pension" form (VA Form 21-526)).  He did not, however, identify any specific respiratory symptoms or post-service treatment for respiratory problems at the time of his December 1966 claim, he did not submit or identify any clinical evidence of post-service respiratory problems at that time, and the claim of service connection for residuals of pneumonia was denied by way of the February 1967 rating decision because there was no evidence of any such residuals.

The absence of any clinical or lay evidence of respiratory problems for almost 4 years after the Veteran's separation from active service in November 1966 is one factor weighing against a finding that his current respiratory disorder was present in service or in the year or years immediately after service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).

Hence, neither the clinical record nor the lay statements of record establish a continuity of symptomatology with respect to the claimed respiratory disorder.  Regardless, an award of service connection for the current respiratory disorder solely on the basis of a continuity of symptomatology would nonetheless be precluded because the currently diagnosed disorders are not among the chronic conditions listed in 38 C.F.R. § 3.309(a).  Service connection on the basis of a continuity of symptomatology, alone, may only be granted if a claimed disability is among this list of chronic conditions.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. § 3.309(a) (2015).

The only medical opinions of record indicate that the Veteran's current respiratory disorder is not related to service.  The physician who conducted the December 2010 VA examination opined that the current respiratory disorder, diagnosed as obstructive lung disease and residuals of pneumonia, was not caused by or a result of service.  She reasoned that the Veteran developed right lower lobe pneumonia in service, but that x-rays following the pneumonia in service did not show evidence of fibrosis.  He experienced multiple episodes of bronchitis and pneumonia following service, but one episode of pneumonia does not predispose a person to additional infections.  The Veteran was noted to have fibrosis in 1983 and subsequently developed COPD related to his long-term history of smoking.  Smoking also predisposes him to bronchitis and pneumonia.  There is no link between one episode of pneumonia and future independent infections with pneumonia.  "There is no link between the [V]eteran's current fibrosis which was not seen on his pneumonia as it was not evident on his post pneumonia military service x-rays."  This developed after additional infections.  His current limitations developed over the previous 4 to 5 years with the onset of COPD and are not related to residuals of pneumonia.

In September 2014, the examiner who conducted the December 2010 VA examination re-reviewed the Veteran's claims file and opined that his current respiratory disorder was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  She explained that the Veteran was treated for pneumonia from December 1964 to January 1965 and in April 1965.  The x-ray which was conducted in January 1965 and revealed "some slight residual fibrosis" was performed during the acute illness and if there was true residual fibrosis, it would have been from a prior event as it would not have had time to form in the 8 days of the acute event.  Rather, it was likely ("more likely than not") that the x-ray was performed prior to full x-ray resolution in a patient that had clinically recovered.  Post-inflammatory changes can be evident on x-ray up to several months following a pneumonia.  In support of this fact, the examiner referenced medical literature which indicates, in pertinent part, that radiographic improvement typically lags behind the clinical response.  This was demonstrated in a prospective multicenter trial of 288 patients hospitalized for severe community-acquired pneumonia who were followed for 28 days in order to assess the timing of resolution of chest radiograph abnormalities.

The physician further reasoned that the Veteran had a negative chest x-ray in February 1966 when he was treated for tonsillitis and bronchitis and there was an additional negative chest x-ray in May 1966.  If he had fibrosis present on x-ray, it would have been evident on those x-rays.  There was no additional notation of fibrosis evident in his medical records until 1983.  Therefore, it was not likely ("less likely as not") that the fibrosis of the lungs noted in 1983 was caused by or the result of the Veteran's acute infections during service.  The residual fibrosis noted during his acute recovery phase in service, if truly present, would have been a pre-existing condition and should have continued to be evidenced on other x-rays during and following military service.  There was no evidence of chronic aggravation of a potentially pre-existing fibrosis by the infections during service as there was no evidence of a chronic condition of fibrosis until many years following service and the chest x-rays conducted in February and May 1966 were negative for fibrosis.  An episode of acute infection does not predispose a person to later infections.  The Veteran was treated for two pneumonias and several upper respiratory infection/bronchitis episodes, but there was no evidence of a chronic residual condition upon leaving service.

Moreover, the Veteran was treated for bronchopneumonia following service in September and November 1970 and was treated for 18 episodes of bronchitis from 19[75] to 1983 per a statement by Dr. Hill (there appears to be a typo in this portion of the examiner's rationale in that she indicated that Dr. Hill's statement reflected episodes of bronchitis starting in 1957, whereas Dr. Hill's November 1983 statement actually indicates that treatment for episodes of bronchitis began in 1975).  The Veteran had additional treatment for pneumonia, was diagnosed as having COPD, and had been a lifetime, long term smoker (over 45 pack years at the time of the September 2014 opinion).  His current COPD is not likely ("less likely as not") caused by or the result of the acute infections during service and is more likely due to his lifetime smoking history with further aggravation by his frequent bouts of bronchitis and pneumonia, which are themselves more frequent in a smoker.

Hence, the physician concluded that it was not likely ("less likely as not") that the Veteran's diagnosed fibrosis as residuals of pneumonia, pneumonia not otherwise specified (NOS), or COPD were caused by, a result of, or chronically aggravated by infections during service and they did not have their onset in service.  The Veteran had no evidence of a residual upon leaving service.  His later infections had no relationship to the isolated infectious episodes during service and the later infections and long-term smoking history are more likely causal/an aggravating factor in his currently diagnosed lung conditions.

The September 2014 opinion is based upon a review of medical literature and the Veteran's medical records and reported history, and it is accompanied by a specific rationale that is not inconsistent with the evidence of record.  Thus, this opinion is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The December 2010 opinion is of somewhat limited probative value because the examiner did not acknowledge or discuss the x-ray evidence of fibrosis in January 1965, the Veteran's treatment for other respiratory problems in service following his initial treatment for pneumonia, or the multiple treatments for respiratory problems prior to 1983.  This opinion nonetheless supports the conclusion that the Veteran's current respiratory disorder is not related to service.

The Veteran has expressed his belief that his current respiratory disorder is related to his respiratory problems in service.  The question presented in this case (i.e., whether any relationship exists between his current respiratory disorder and his military service) is a question as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  To the extent that the Veteran is attempting to establish nexus through his own opinion, as a lay person he has not been shown to be capable of making such conclusions on such a complex medical matter.  The link between any current respiratory disorder and in-service respiratory problems, where any respiratory symptoms did not manifest until several years after service, is one requiring specialized knowledge and testing to understand the complex nature of the respiratory system.  The Veteran has not indicated that he has such experience.  Hence, his opinion on this question is not competent evidence.  To the extent that the Veteran's statements in this regard are competent, the Board finds the specific, reasoned opinions of the trained health care professionals to be of greater probative weight than the Veteran's more general lay assertions. 

There is no other evidence of a relationship between the Veteran's current respiratory disorder and service, and neither he nor his representative has alluded to the existence of any such evidence.  Thus, the preponderance of the evidence is against a finding that the Veteran's current respiratory disorder manifested in service or is otherwise related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application, and the claim of service connection for a respiratory disorder must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a respiratory disorder, to include residuals of pneumonia and COPD, is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


